 

Case: 3:18-cv-00848-jdp Document #: 119 Filed: 12/04/20 Page 1of1

UNITED STATES OFS’ TRECT COWUT
WESTERN = (or

 

DANTE @. Voss,
law htt,

V, Ceose. No. |¥- CV-PYk

NATHAN 2. AUER, ET AL,
Dolerdanrt,

 

NoTICE OCF APPEAL

 

AloHKee is hareby given thet Flam BFF, Dante @. Voss, er sé, hesoby
aggeals te the Untea States Courl of Appeals G- the Sevendh
Circa} Som the Lino) dcrront ertercd th Mis acho on the ict
cay of November, ASDo,

Respect Sally Hote Ry
Dante Voss

AY FQ9Y4

Oshlush Csrn Bue.
6.0. Boo SHO
Oshiosh we 54903

 
